SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH August, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (A free translation of the original version in Portuguese) TAM S.A. Interim Financial Information At June 30, 2011 and Review Report of Independent Auditors Contents Review Report of Independent Auditors 3 Balance sheet 5 Income statement 7 Statements fo comprehensive income 9 Statements of changes in equity 10 Statements of cash flows – indirect method 12 Statements of value added 14 Notes to the internal financial statements 1. General information 16 2. Basis of preparation and significant accounting policies 17 3. Adjustments applied retroative by to the period ínterim financial statements consolidated 19 4. Financial instruments 4.1. Financial risk management 20 4.2. Estimation and fair value hierarchy 29 4.3. Capital management 30 5. Financial instruments by category 31 6. Cash and cash equivalent 7. Trade accounts receivable - consolidated 33 8. Taxes recoverable 35 9. Related parties 35 10. Derivative financial instruments - consolidated 36 11. Financial assets – bank deposits 37 12. Investments 37 13. Property, plant and equipment – consolidated 40 14. Intangible assets – consolidated 42 15. Financial liabilities 43 15.1. Finance lease obligations 44 15.2. Senior notes 45 15.3. Borrowings 47 15.4. Debentures 48 16. Deferred income – consolidated 50 17. Refinanced taxes payable under Fiscal Recovery Program (REFIS) 50 18. Other liabilities – consolidated 53 19. Provisions - consolidated 54 20. Deferred income tax and social contribution 55 21. Share capital 60 22. Revenue 61 23. Costs and operating expenses by nature – consolidated 64 24. Employee benefits – consolidated 65 24.1. Share-based payment 66 25. Net finance result 69 26. Earnings per share – consolidated 70 27. Cash generated from operations 72 28. Commitments and contingencies 73 29. Segment reporting 76 30. Events occurring after the reporting period 81 Comments on performance 82 Report on Review of Quarterly Information To the Board of Directors and Shareholders TAM S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of TAM S.A. included in the Quarterly Information (ITR) Form for the quarter ended June 30, 2011, comprising the balance sheet and the statements of income and the comprehensive income for the quarter and six month periods then ended, and the statements of changes in equity and cash flows for the six month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with accounting standard CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. TAM S.A. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Other matters Interim statements of value added We have also reviewed the parent company and consolidated interim statements of value added for the six month period ended June 30, 2011, which are required to be presented in accordance with standards issued by the Brazilian Securities Commission (CVM) applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which does not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been properly prepared, in all material respects, in relation to the parent company and consolidated interim accounting information taken as a whole. São Paulo, August 8, 2011 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Carlos Alberto de Sousa Contador CRC 1RJ 056561/O-0 "S" SP 2 TAM S.A. Balance sheet – parent company (In thousands of Reais) Note June 30, 2011 December 31, 2010 Note June 30, 2011 December 31, 2010 Assets (Unaudited) Liabilities (Unaudited) Current Current Cash and cash equivalent 6 56,082 113,913 Accounts payable 22 Financial assets at fair value through profit and loss 4.2 392,342 125,905 Financial assets 15 182,296 347,800 Accounts receivable 2,000 Salaries and social charges 2,475 2,848 Dividends receivable 140,125 141,103 Taxes, charges and contributions 12,412 12,036 Taxes recoverable 45,567 42,790 Dividends payable 864 152,046 Related parties 9 2,038 Other current liabilities 660 19 Other current assets 515 343 198,707 514,771 636,669 426,054 Non-current Non-current Financial liabilities 15 166,614 Deferred income tax and social contribution 20 29,271 15,531 Provisions 79 30 Related parties 9 99,054 16,504 Related parties 9 4,325 Judicial deposits 438 174 Other non-current liabilities 13 13 Investments in subsidiaries 12 2,198,340 2,478,464 Property, plant and equipment 63 171,031 43 2,327,166 2,510,673 Total liabilities 369,738 514,814 Equity Capital and reserves Share capital 21 819,892 819,892 Capital reserve 133,919 120,605 Profit reserve 865,315 895,592 Carrying value adjustment 586,549 585,824 Retained earnings 182,422 2,594,097 2,421,913 Total assets Total liabilities and equity The accompanying notes are an integral part of these interim financial statements. 3 TAM S.A. Balance sheet – parent company (In thousands of Reais) Note June 30, December 31, Note June 30, December 31, Assets (Unaudited) Liabilities (Unaudited) Current Current Cash and cash equivalent 6 892,636 1,012,220 Accounts payable 550,502 522,364 Financial assets at fair value through profit and loss 4.2 1,250,407 1,407,698 Financial liabilities 15 1,506,052 1,572,093 Accounts receivable 7 1,725,741 1,556,781 Salaries and social charges 480,185 466,831 Inventories 208,816 198,760 Deferred income 16 1,623,666 1,801,181 Taxes recoverable 8 267,432 57,557 Taxes, charges and contributions 310,913 285,037 Income tax and social contribution recoverable 20,234 18,424 Income tax and social contribution payable 14,339 Prepaid expenses 136,819 162,788 Dividends payable 864 152,293 Deriviative financial instruments 10 32,098 9,895 Derivative financial instruments 10 12,839 20,574 Other current receivable 71,099 81,234 Refinanced taxes payable under Fiscal Recovery Program 17 49,424 23,152 Other current liabilities 18 144,676 135,658 4,605,282 4,505,357 4,679,121 4,993,522 Non-current Non-current Restrict cash 40,373 98,305 Financial liabilities 15 6,375,194 5,786,848 Financial assets – securities issued by Banks 11 155,587 50,280 Derivative financial instruments 10 8,253 15,286 Deposits in guarantee 46,947 51,778 Deferred income 16 53,170 66,420 Prepaid aircraft maintenance 427,868 410,306 Provisions 19 231,023 204,271 Other non-current assets 10,738 20,595 Refinanced taxes payable under Fiscal Reovery Programa 17 434,390 416,675 Derivatives financial instruments 10 8,726 6,568 Deferred income tax and social contribution 20 264,250 111,178 Property, plant and equipment 13 9,107,584 8,711,850 Other non-current liabilities 18 318,805 237,471 Intangible assets 14 619,437 604,024 7,685,085 6,838,149 10,417,260 9,953,706 Total liabilities 12,364,206 11,831,672 Equity Share capital 21 819,892 819,892 Capital reserve 133,919 120,605 Profit reserve 865,315 895,592 Carrying value adjustment 586,549 585,824 Retained earnings 188,422 2,594,097 2,421,913 Non-controlling interest 64,239 205,478 Total equity 2,658,336 2,627,391 Total assets Total liabilities and equity The accompanying notes are an integral part of these interim financial statements. 3 TAM S.A. Income statement (Unaudited) Three and six months periods ended June 30, 2011 and 2010 (In thousand of Reais) Parent company Quarter ended Six months ended Note June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Cost and operating expenses (11,871) (1,908) (20,506) (2,604) Equity share of results of investees 12 74,341 (171,915) 214,584 (250,741) Operating profit / (loss) 62,470 (173,823) 194,078 (253,345) Finance income 25 2,997 9,005 9,499 18,492 Financie expense 25 (12,450) (12,363) (28,145) (22,930) Profit / (loss) before income tax and social contribution 53,017 (177,181) 175,432 (257,783) Income tax and social contribution 20(a) 7,250 2,418 13,740 12,084 Profit / (loss) for the period 60,267 (174,763) 189,172 (245,699) The accompanying notes are an integral part of these interim financial statements. (*) See note 3. 4 TAM S.A. Income statement (Unaudited) Three and six months periods ended June 30, 2011 and 2010 (In thousand of Reais) Consolidated Quarter ended Six months ended Note June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 (Adjusted(*)) (Adjusted(*)) Revenue 22 3,053,211 2,611,448 6,095,740 5,215,292 Cost and operating expenses 23 (3,037,595) (2,610,046) (5,969,945) (5,137,079) Operating profit before movements in fair value of fuel derivatives 15,616 1,402 125,795 78,213 Movements in fair value of fuel derivatives (12,856) (57,196) 42,916 (46,587) Operating profit / (loss) 2,760 (55,794) 168,711 31,626 Finance income 25 800,769 353,096 1,053,187 869,384 Finance expense 25 (628,179) (507,118) (796,043) (1,207,416) Profit / (loss) before income tax and social contribution 175,350 (209,816) 425,855 (306,406) Income tax and social contribution 20(a) (93,658) 41,178 (195,996) 68,618 Profit / (loss) for the period 81,692 (168,638) 229,859 (237,788) Attributable to Equity shareholders of TAM S.A. 60,267 (174,763) 189,172 (245,699) Non-controlling interest 21,425 6,125 40,687 7,911 Earnings per share (common and preferred) – in R$ Basic 26 0.39 (1.16) 1.21 (1.63) Diluted 26 0.39 (1.16) 1.21 (1.63) The accompanying notes are an integral part of these interim financial statements. (*) See note 3. 5 TAM S.A. Income statement (Unaudited) Three and six months periods ended June 30, 2011 and 2010 (In thousand of Reais) Parent company Quarter ended Six months ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Profit / (loss) for the period 60,267 (174,763) 189,172 (245,699) Other comprehensive income Currency translation gains / (losses) on foreign operations 2,109 (2,367) 1,458 1,369 Other comprehensive income / (loss) for the period 2,109 (2,367) 1,458 1,369 Total of comprehensive income / (loss) for the period 62,376 (177,130) 190,630 (244,330) Consolidated Quarter ended Six months ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 (Adjusted(*)) (Adjusted(*)) Profit / (loss) for the period 81,692 (168,638) 229,859 (237,788) Other comprehensive income Currency translation gains / (losses) on foreign operations 2,220 (2,367) 1,535 1,381 Other comprehensive income / (loss) for the period 2,220 (2,367) 1,535 1,381 Total of comprehensive income / (loss) for the period 83,912 (171,005) 231,394 (236,407) Attributable to Equity shareholders of TAM S.A. 62,376 (177,130) 190,630 (244,330) Non-controlling interest 21,536 6,125 40,764 7,923 The accompanying notes are an integral part of these interim financial statements. (*) See note 3. 6 TAM S.A. Income statement (Unaudited) Three and six months periods ended June 30, 2011 and 2010 (In thousand of Reais) Attributable to equity shareholders of TAM Capital Capital reserve Profit reserve Revaluation reserve Carrying value adjustment Accumulated deficit Total Non-controlling interest Total At January 1, 2009 – As originally presented 675,497 99,244 49,134 116,504 (16,796) (428,577) 495,006 3,408 498,414 Changes of accounting practices – Note 3 353,007 (116,504) 130,542 428,577 795,622 795,622 At January 1, 2009 - Adjusted 675,497 99,244 402,141 113,746 1,290,628 3,408 1,294,036 Loss for the period (245,699) (245,699) 7,911 (237,788) Other comprehensive income Foreign exchange gain on foreign on foreign operations 1,369 1,369 12 1,381 Total of comprehensive loss 1,369 (245,699) (244,330) 7,923 (236,407) Transactions with owners Stock option plan 11,176 11,176 11,176 Treasury shares 4,554 (1,739) 2,815 2,815 Dividends of Mercosur paid to non-controlling interests (1,219) (1,219) Transfer to non-controlling shareholders: Effect on equity of the issuance and sale of new shares of Multiplus S.A. 489,115 489,115 179,947 669,062 Total of transactions with owners 15,730 489,115 (1,739) 503,106 178,728 681,834 At June 30, 2010 675,497 114,974 402,141 604,230 (247,438) 1,549,404 190,059 1,739,463 The accompanying notes are an integral part of these interim financial statements. 7 TAM S.A. Statement of changes in equity (Unaudited) Period ended June 30, 2011 and 2010 (In thousand of Reais) Attributable to equity shareholders of TAM Capital Capital reserve Profit reserve Carrying value adjustment Retained earnings / (Accumulated deficit) Total Non-controlling interest Total At January 1, 2011 819,892 120,605 895,592 585,824 2,421,913 205,478 2,627,391 Profit for the period 189,172 189,172 40,687 229,859 Other comprehensive income Foreign exchange loss on foreign operations 1,458 1,458 77 1,535 Total of comprehensive income 1,458 189,172 190,630 40,764 231,394 Transactions with owners Capital reduction of Multiplus – Cash paid to non-controlling interests (160,984) (160,984) Realization of revaluation reserve (733) 733 Dividends by TAM (30.277) (30.277) (30,277) Dividends of Multiplus paid to non-controlling interests (22,023) (22,023) Dividends of Mercosur paid to non-controlling interests (315) (315) Stock option plan 8,880 8,880 1,319 10,199 Sale of treasury shares 4,434 (1,483) 2,951 2,951 Total of transactions with owners 13,314 (30,277) (733) (750) (18.446) (182.003) (200.449) At June 30, 2011 819,892 133,919 865.315 586.549 188.422 2.594.097 64.239 2.658.336 The accompanying notes are an integral part of these interim financial statements. 8 TAM S.A. Statement of changes in equity (Unaudited) Period ended June 30, 2011 and 2010 (In thousand of Reais) Parent company Note June 30, 2011 June 30, 20110 Cash generated (used) in operating activities 27 (365,067) 5,462 Interest paid (18,276) (21,895) Net cash used in operating activities (383,343) (16,433) Cash flow from investing activities Capital reduction of Multiplus 439,034 Investments in subsidiaries - – Pantanal (10,000) Investments in restricted cash Dividends and interest on own capital received 65,047 Purchases of property, plant and equipment (60) Dividends received 246,055 Dividends and interest on capital own 21(e) (181,460) (233,304) Net cash generated from (used in) investing activities 322,561 2,751 Cash flow from financing activities S ale of treasury shares 2,951 2,817 Net cash generated from (used in) financing activities 2,951 2,817 Net increase (decrease) in cash and cash equivalents (57,831) (10,865) Cash and cash equivalents at the beginning of the year 113,913 131,952 Cash and cash equivalents at the end of the p eriod / year 56,082 121,087 The accompanying notes are an integral part of these interim financial statements. (*) See note 3. 9 TAM S.A. Statement of changes in equity (Unaudited) Period ended June 30, 2011 and 2010 (In thousand of Reais) Consolidated Note June 30, 2011 June 30, 2010 Cash generated from operating activities 27 288,372 123,055 Taxes paid (104,707) (1,446) Interest paid (157,161) (145,888) Net cash generated from (used in) operating activities 26,501 (24,279) Cash flow from investing activities Capital reduction of Multiplus – cahs paid to non-controlling interests (160,984) Restricted cash withdrawal 57,932 Investment in restricted cash (35,470) Cash paid on acquisition of Pantanal, net of cash acquired (9,545) Proceeds from sale of property, plant and equipment (PPE) 1,614 18,822 Purchases of property, plant and equipment (88,061) (71,368) Purchases of intangible assets (36,145) (57,437) Deposits in guarantee Reimbursements 4,857 5,272 Deposits made (3,806) Pre delivery payment Reimbursements 13 90,279 86,323 Payments 13 (245,273) (102,364) Net cash used in investing activities (379,587) (165,767) Cash flow from financing activities (Repurchase) / Sale of treasury 2,951 2,815 Net cash received in a public offering of shares of Multiplus 657,049 Dividends paid – TAM S.A. 21(e) (181,460) (233,304) Dividends and interest on capital paid to non-controlling shareholders of Multiplus (22,351) Dividends paid to non-controlling shareholders of Mercosur (315) Short and long-term borrowings Issuance 79,165 Payments (75,232) (117,198) Bonds Issuance 777,209 Capital element of finance leases (346,465) (261,757) Net cash generated from financing activities 233,502 47,605 Net increase (decrease) in cash and cash equivalents (119,584) (142,441) Cash and cash equivalents at the beginning of the year 1,012,220 1,075,172 Cash and cash equivalents at the end of the p eriod / year Net cash generated from investing activities 892,636 932,731 Supplementary information on cash flows: Non cash investing and financing activities Acquisition of aircraft under finance leases 432,674 569,178 Pre delivery payment reimbursement 18,881 Acquisition of other PPE under financial leases 17 Financing obtained for direct payment to suppliers 60,724 The accompanying notes are an integral part of these interim financial statements. 10 TAM S.A. Statement of cash flows – indirect method (Unaudited) Six months periods ended June 30, 2011 and 2010 ( In thousand of Reais ) Parent company Note June 30, 2011 Juen 30, 2010 Revenue Allowance for doubtful accounts 8 8 Inputs acquired from third parties Costs of services (1,392) (369) Materials, electricity, outsourced services and other (12,024) (1,165) (13,416) (1,534) Gross value added (13,408) (1,534) Net added received through transfer (13,408) (1,534) Value added received through transfer Equity share of the results of investees 12 214,584 (251,741) Financial income 26 9,499 18,492 224,083 (233,249) Total added value to distribute / (absorb) 210,675 (234,783) Distribution of value added 210,675 (234,783) Personnel Direct compensation Benefits 6,342 924 FGTS- Employee Government Severance Fund 7 2 167 27 Taxes, fees and contributions Federal Estate (13,246) (13 Municipal 73 36 Remuneration of third party capital Rentals 15 Financial expenses 28,145 22,930 Remuneration of own capital Profit / (loss) for the period 189,172 (245,699) The accompanying notes are an integral part of these interim financial statements. 11 TAM S.A. Statement of cash flows – indirect method (Unaudited) Six months periods ended June 30, 2011 and 2010 ( In thousand of Reais ) Consolidated Note June 30, 2011 June 30, 2010 Revenue Sales of services 23 6,345,942 5,434,590 Other revenues 170,497 106,104 Allowance for doubtful accounts 779 10,001 6,517,218 5,550,695 Inputs acquired from third parties Costs of services (2,509,755) (1,905,862) Materials, electricity, outsourced services and other (1,298,536) (1,338,994) (3,808,291) (3,244,856) Gross value added 2,708,927 2,305,839 Deductions Impairment (5,228) Depreciation and amortization 24 (356,604) (346,942) (361,832) (346,942) Net added received through transfer 2,347,095 1,958,897 Value added received through transfer Equity share of the results of investees Financial income 26 1,053,187 869,384 1,053,187 869,384 Total added value to distribute / (absorb) 3,400,282 2,828,281 Distribution of value added 3,400,282 2,828,281 Personnel Direct compensation 932,935 744,082 Benefits 102,011 80,407 FGTS- Employee Government Severance Fund 67,565 49,845 Taxes, fees and contributions Federal 877,698 656,286 Estate 17,233 14,236 Municipal 20,888 14,084 Remuneration of third party capital Rentals 213,281 240,693 Financial expenses 938,812 1,266,436 Remuneration of own capital Profit / (loss) for the period 189,172 (245,699) Non-controlling interest 40,687 7,911 The accompanying notes are an integral part of these interim financial statements. 12 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) 1. General Information TAM S.A ("TAM" or the "Company") was incorporated on May 12, 1997, to invest in companies which carry out air transportation activities. The Company wholly owns TAM Linhas Aéreas S.A. ("TLA"), a company that operates in the transportation of passengers and cargo in Brazil and on international routes, and also owns 94.98% of Transportes Aéreos del Mercosur S.A. ("TAM Airlines" or "Mercosur"), an airline headquartered in Assunción, Paraguay, which operates in Paraguay, Argentina, Brazil, Chile, Uruguay and Bolivia. TAM is incorporated and domiciled in Brazil and its registered office is in Av. Jurandir, 856, Lote 4, 1st floor, São Paulo, SP. On July 15, 2005, the Company concluded a public offering of shares on the São Paulo Stock Exchange – BOVESPA. On March 10, 2006 the Company made an additional public offering – this time on the BM&F – Bolsa de Valores, Mercadorias e Futuros (BM&F Bovespa) and the New York Stock Exchange – NYSE (in the form of American Depositary Shares – ADS), which was concluded on April 6, 2006. The Company, through its subsidiary TLA, controls the companies TAM Capital Inc, (“TAM Capital”), TAM Capital Inc, 2 (“TAM Capital 2”), TAM Financial Services 1 Limited (“TAM Financial 1”) and TAM Financial Services 2 Limited (“TAM Financial 2”), and as from May 2011 also TAM Capital Inc, 3 (“TAM Capital 3”) all headquartered in the Cayman Islands, whose main activities involve aircraft acquisition and financing and issuance of debt. Debt issued by these wholly-owned companies is wholly and unconditionally guaranteed by TAM. TLA also controls the company TAM Viagens e Turismo Ltda. (“Fidelidade”) , whose corporate purpose is to carry out the activities of a travel and tourism agency, under the name TAM Viagens. The Company controls TP Participações Ltda. which on July 20, 2009, changed its name to TP Franchising Ltda. (“TP Franchising”) and modified its corporate purpose to the development of franchises. In the Extraordinary General Meeting (AGE) held on October 28, 2009, it was approved the change of the name of Q.X.S.P.E. Empreendimentos e Participações S.A. to Multiplus S.A. (“Multiplus”). Multiplus’s main activity is the development and management of customer loyalty programs. A public offering of shares of this subsidiary was concluded on February 5, 2010. Since March 15, 2010, the date on which its purchase was approved, the Company controls Pantanal Linhas Aéreas S.A. – “Pantanal”, which was the date ANAC – the National Agency of Civil Aviation approved the purchase. Pantanal is currently under bankruptcy protection. On July 13, 2010, TLA acquired TAM Milor which was the holder of the brand “TAM” and other related brands (“TAM” Brands) which are used by the Company, by TLA and other related companies. On March 1, 2011, the Company legally merged its subsidiary TAM Milor into the Company. On January 18, 2011, the Company published a significant event, informing that TAM and LAN Airlines S.A. had signed two agreements named Implementation Agreement and Exchange Offer Agreement , regulating the final terms and conditions for the association contemplated in the Memorandum of Understanding entered into on August 13, 2010. The agreements define the new structure that will be formed by the association of the two companies for formation of the Group LATAM Airlines S.A., as well as the form of corporate management that will coordinate this new structure. The operation agreed between the parties depends on the approval of proper authorities from Brazil and Chile. On March 29, 2011, the Company and TRIP Linhas Aéreas S/A. (“TRIP”) signed a Term Sheet, with no binding effect, in order to identify possible opportunities for strengthening and expanding their businesses through the development of a strategic alliance complementary to the existing Codeshare Agreement. Pursuant to the Term Sheet signed, if and when binding documents are executed, and after meeting conditions precedents that may be mutually agreed (including the approval by the applicable authorities), TAM may ultimately acquire a non-controlling interest in TRIP representing 31% of its total capital comprised by 25% of its voting capital and the remaining interest through non-voting preferred shares. On May3, 2011, TLA incorporated TAM Capital Inc. 3 for the purpose of issuing US$ 500,000 8.375% senior guaranteed notes due 2021 as further described in Note 15.2. This consolidated interim financial information, of TAM and its subsidiaries was approved by the Board of Executive Officers on July 29,2011. 13 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) 2. Basis of preparation and significant accounting policies This interim financial statements for the three and six months periods ended June 30, 2011 and 2010 has been prepared in accordance with CPC 21 / IAS 34 – “Interim financial reporting” and regulations issued by Brazilian Securities Commission (CVM). The accounting policies applied in the preparation of this interim financial statements are consistent with those of the annual financial statements for the year ended December 31, 2010 and have been applied consistently . The interim financial statements should be read in conjunction with the annual financial statements for the year ended December 31, 2010, which have been prepared in accordance with accounting practices adopted in Brazil (BR GAAP), included in the Brazilian Corporate Law and the Pronouncements, Guidance and Interpretations issued by the Accounting Pronouncements Committee (CPC) and approved by (CVM) andwith Internacional Financial Reporting Standards – IFRS issued by International Accounting Standards Board – IASB. The principal accounting policies applied in the preparation of these interim financial statements are consistent with those of the annual financial statements for the year ended December 31, 2010 and have been applied consistently in all periods presented . This interim financial statements should be read in conjunction with the annual financial statements for the year ended December 31, 2010. The notes below, are not presented because show no significant change in the period ended June 30, 2011 compared to year ended December 31, 2010. In the annual financial statement of December 31, 2010 these notes are located as follows : Note Significant accounting policies 2 Critical accounting estimates and judgments 3 Inventories 10 Deposits in guarantee 12 Prepaid aircraft maintenance 14 Share premium 25 (i) Stock option 25 (iii) Legal reserve 26 Carrying value adjustments 27 . Basis of consolidation and investments in subsidiaries (a) Consolidated financial statements The main accounting practices adopted in the preparation of these financial statements are as follows. (i) Subsidiaries The consolidated financial statements include the financial statements of TAM and its subsidiaries, including special purpose entities. Control is obtained when the Company has the power to govern the financial and operating policies, as a result of holding more than half of the voting rights. The existence and the effect of potential voting rights, currently exercisable or convertible, are taken into account to assess whether TAM controls another entity. Subsidiaries are fully consolidated as from the date when control is transferred to TAM and are no longer consolidated as from the date when such control ceases. 14 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The results of subsidiaries acquired during the year are included in the consolidated statements of income and of comprehensive income as from the actual acquisition date. The comprehensive income balance is attributable to the Company’s owners and to non-controlling interests, even if results in a negative balance of these interests. When necessary, the financial statements of subsidiaries are adjusted to conform their accounting policies to those established by the Company. Intercompany transactions and balances and unrealized gains are eliminated. Unrealized losses are also eliminated, although they are considered as an indicator of impairment of the transferred asset. (ii) Transactions and non-controlling interests In the consolidated financial statements, any changes in the Company’s interests in subsidiaries that do not result in loss of the Company’s control over subsidiaries are recorded as capital transactions. The account balances of the Company’s interests and non-controlling interests are adjusted to reflect changes in their interests in subsidiaries. The difference between the fair value of consideration paid or received is recorded directly in equity and attributed to the Company's owners. When the Company ceases to have control, any retained interest in the entity is remeasured to its fair value, and any change in the carrying amount is recognized in profit or loss. The fair value is the initial carrying amount for subsequent recognition of the retained interest in an associate, a joint venture or a financial asset. Also, any amounts previously recognized in other comprehensive income related to that entity are recorded as if TAM had directly disposed of the related assets or liabilities. This means that the amounts previously recognized in other comprehensive income are reclassified to profit or loss. Non-controlling interests represent the portion of profit or loss and of equity of subsidiaries that is not held by TAM, and is recorded in a separate line item in the consolidated balance sheet. (iii) Companies included in the consolidated interim financial statements Ownership and voting power % Reporting date Ownership June 30, 2011 December 31, 2010 TLA Direct TAM Viagens (i) Indirect TAM Capital (i) Indirect TAM Capital 2 (i) Indirect TAM Capital 3 (i) Indirect TAM Financial 1 (i) Indirect TAM Financial 2 (i) Indirect Fundo Spitfire II (Fundo exclusivo) (ii) Indirect TP Franchising Direct Mercosur Direct Multiplus Direct Pantanal Direct TAM Milor (iii) (i) TAM's investments are held indirectly through TLA. (ii) TAM's investment is held 12% directly, 17% through TLA and 71% through Multiplus, respectively. (iii) TAM Milor was acquired in July 2010. On March 1, 2011, the Company merged its subsidiary TAM Milor into the Company. 15 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Individual financial statements In the Company’s individual financial statements, the financial information of subsidiaries is accounted for using the equity method. The same adjustments are made both in the individual financial statements and in the consolidated financial statements. New and revised standards and interpretations and amendments to existing standards and interpretations. (a) The following accounting standard is mandatory for the year beginning in January 2011 and have been applied by TAM: IFRIC 13 - "Customer Loyalty Programmes". The meaning of “fair value” is clarified in the context of measurement of award credits in customer loyalty programmes effective January 1, 2011. The application of the clarified guidance did not result in any impact on the financial position and results of operations since the Company was measuring the fair value of its award credits. IAS 34 ammendment effective January 1, 2011 provides guidance to illustrate how to apply disclosure principles in IAS 34 and add disclosure requirements around: a) The circumstances likely to affect fair values of financial instruments and their classification; b) Transfers of financial instruments between different levels of the fair value hierarchy; c) Changes in classification of financial assets; and d) Changes in contingent liabilities and assets The applicable additional disclosures are included in this interim financial information. 3. Adjustments applied retroactive by to the prior period interim financial statements consolidated As mentioned in Note 2.1 (a), in the annual financial statements for the year ended December 31, 2010, the Company changed the accounting policy related to revaluation of flight equipment at revalued amounts in its consolidated financial statements, in order that the consolidated profit and equity are equal to those presented in the parent company’s individual financial statements since the Brazilian corporate law does not permit the revaluation of property, plant and equipment. The comparative information as of June 30, 2010 and for the quarter ended and six months ended at June 30, 2010 presented herewith is being retroactively adjusted to reflect such change in accounting polices. The effects of the retroactive adjustments at January 1, 2010 and for ther quarter and for the six months ended June 30, 2010 are as follows : January 1, 2010 As originally presented Retrospective adjustment Adjusted Effects on equity Revaluation reserve Accumulated deficit and other reserves Total 16 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Quarter ended June 30, As originally presented Retrospective adjustment Adjusted Effects on profit or loss Operating expenses Loss before income tax and social contribution Income tax and social contribution Loss for the period Loss per share - Basic Loss per share - Diluted Effects on Statements of Comprehensive Income Loss for the period Comprehensiveloss for the period Six months ended June 30, As originally presented Retrospective adjustment Adjusted Effects on profit or loss Operating expenses Loss before income tax and social contribution ) Income tax and social contribution Loss for the period Loss per share - Basic Loss per share - Diluted Effects on Statements of Comprehensive Income Loss for the period Comprehensiveloss for the period 4. Financial instruments 4.1 Financial risck management TAM's activities expose it to a variety of financial risks: market risk (including currency risk, interest rate risk and price risk), credit risk and liquidity risk. The Company has a formal Risk Management Policy that defines the rules to be followed and authorizes the Treasury Department to enter into derivative transactions in order to reduce the impact that possible fluctuations in fuel prices and foreign exchange and interest rates may have on its cash flows. The management of risk is monitored by the Risk Committee that is, responsible for, among other matters: Decide on any increase of the percentage level of protection based on strategic matters and monitor the comparison between the market and budgeted scenarios ; Manage and monitor the risk exposure ; Monitor compliance with the risk policy ; Decide on the exposure level of market risks ; Establish financial limits for all the institutions authorized to carry out financial instruments derivatives transactions; and Monitor the performance of derivatives transactions . 17 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Derivatives are contracted in line with TAM's policies, considering liquidity, impact on cash flow and cost/benefit analysis of each position taken. The control over the use of derivatives includes ensuring that the rates in derivative contracts are compatible with market rates. The Company does not enter into transactions involving financial instruments, including derivative instruments, for speculative purposes. 4.1.1 Market risks The Company is exposed to market risks arising from its normal business activities. These market risks principally relate to changes in interest rates, exchange rates or aviation kerosene (QAV), and variations can negatively affect its cash flows and future expenses. Market risk is the risk of a possible loss derived from variations in the prices of market prices (rates of exchange, interest rates, prices of commodities, or others) that may affect the Company’s cash flow or results. The Company entered into derivative contracts with the purpose of reducing the risks derived from variations in these factors. Policies and procedures have been implemented to evaluate these risks and to monitor the transactions with derivatives. The policies establish minimum and maximum levels of protection, and requires that counterparties have investment grade credit rating as condition for entering into the transactions. (a) Risks relating to variations in the price of jet fuel One of the most important financial risks of airlines is the volatility of fuel price. The QAV price is linked to the variation of the oil price in the international market. The Company has entered into derivative transactions in order to economically hedge itself against this risk. TAM's Risk Committee has established policies for achieving this. The policy establishes to carry out derivative transactions covering a maximum level of 60% of the fuel consumption projected for the following 24 months and minimum level of 20% of the consumption projected for the first 12 months and 10% for the subsequent twelve months. Swaps, options, or a combination of these instruments, using market prices for crude oil, heating oil or jet fuel as the underlying may be used to achieve TAM’s aims. TAM protects itself against the volatility in its kerosene price by using derivatives based mainly on crude oil (West Texas Intermediate or "WTI"). The choice of this underlying item was based on studies that indicate that the hedge of QAV based on WTI is, historically, highly effective, in addition to the high liquidity of the financial instruments referenced in WTI. At June 30, 2011 all contracted financial instruments are over the counter. The Company enters into derivative transactions only with counterparties classified by the main risk rating agencies ( Standard & Poors, Fitch and Moody’s ) as at a minimum investment grade. As the consumed volume of kerosene is not fully protected through derivatives, increases in the price of kerosene are not fully offset by the derivatives. In the same way, decreases in the price of kerosene will have positive impact for the Company, considering that they will not be fully offset by changes in the fair value of the derivatives. The aviation fuel consumed in the periods ended at June 30, 2011 and 2010 accounted for 35.9% and 32.0%, respectively, of the cost of services provided by the Company (Note 23). (a.1) Outstanding positions of derivatives : 18 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The following table presents the percentages of anticipated consumption covered for the next 12 months after each date and the average strike price for the transactions outstanding as of each of those dates: June 30, 2011 December 31, 2010 % of coverage anticipated for the next 12 months 30% 25% Average strike price for outstanding derivatives US$ 93 .7/bbl US$ 87/bbl Market price of WTI US$ 95.7/bbl US$ 89/bbl The following table presents both the notional amount and fair value of outstanding derivatives as of each date broken down by maturity: Total At June 30, 2011 Notional amount – thousands of barrels Fair value, net – R$ thousand At December 31, 2010 Notional amount – thousands of barrels Fair value, net – R$ thousand (a.ii) Restructuring of derivatives during 2011 On June 13, 2011 the Company made a new restructuring of its derivative transactions. The restructuring basically comprised (i) the spread of the maturity dates over a longer period, extending the term of derivatives, and (ii) reducing the exercise prices. With this action, the Company sought to extend the coverage period of derivatives financial instruments transactions. The coverage profile was extended over 2011, 2012, 2013, including a small coverage for the first quarter of 2014. For the following 12 months, as from June 30, 2011 the coverage amounts to 30% of the anticipated consumption. The average strike for transactions currently outstanding maturing in the same period is US$ 93.77. For period beyond 12 months the coverage amounts to 15% of the anticipated consumption, with the average strike price of US$ 100.39 per barrel. The derivative financial instruments used to hedge changes in fuel prices are accounted for at fair value, with unrealized gains and losses recognized in the income statement. Restructured derivatives continue to be measured at fair value and, as a result, the impact of the restructuring has been recognized in gains and losses as part of the reassessment of the fair value of the derivatives. (b) Exchange rate risk (b.1) TLA A significant portion of the operating costs and expenses, such as aircraft and engine maintenance services, aircraft lease payments and aircraft insurance, are denominated in U.S. dollars. The Company may enter into derivative contracts to protect against a possible appreciation or depreciation of the Real against the U.S. dollar. The notional amount and fair value of the foreign currency derivatives outstanding are presented below by year of maturity: 19 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) At June 30, 2011 Notional amount – US$ Fair value – R$ At December 31, 2010 Notional amount – US$ Fair value – R$ In view of the restructuing of derivatives made in the first quarter of 2009 and in the second quarter of 2010, one of the counterparties required a deposit denominated in dollars as collateral guarantee. As deposits in foreign currency are not permitted in Brazil, a foreign exchange collar was entered into with the amount of the deposit as notional and also provided as collateral. The collar transaction described above is the only foreign currency derivative outstanding at June 30, 2011. (b.2) Multiplus The exchange rate risk consists of the risk of changes in the R$/US$ exchange rate that affects the selling price of points as part of the contracts are indexed to US$. These fluctuations may impact the cash flows and the sale price of points. The following table presents both the notional amount and fair value of outstanding derivatives as of each date broken down by maturity: Total At June 30, 2011 Notional amount – US$ Fair value, net – R$ At December 31, 2010, Multiplus did not have any derivative outstanding. (c) Distribution of fair value by counterparty credit rating The distribution of fair value by counterparty credit rating and by type of risk being protected at June 30, 2011 and December 31, 2010 is presented below: June 30, 2011 December 31, 2010 Counterparties with external credit rating (Standard&Price, Moody´s or Fitch) Trading place TLA Multiplus Total TLA Multiplus Total AAA* Over the counter AA+, AA ou AA-* Over the counter A+, A ou A-* Over the counter Fuel derivative asset – WTI Fuel derivative liability – WTI Fuel derivative, net – WTI Foreign exchange derivatives asset Foreign exchange derivatives liability Foreign exchange derivatives, net – see (c ) below 20 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (*) The ratings can be expressed both in the global scale or in local currency. Each agency has a slightly different way to present rating. The table above unifies the presentations in what what we believe is the most well known rating international scale. The Company monitors the concentration of financial instruments on a single counterparty. Internal policies require reporting of excessive concentrations to the Risk Committee. At June 30, 2011 there was one counterparty that exceeded thelimit established; however the Company believes this concentration of risk is acceptable. (d) Interest rate risk TAM’s earnings are affected by changes in interest rates due to the impact these changes have on interest expense from variable-rate debt instruments, variable-rate lease contracts, and on interest income generated from its cash and short-term investment balances. To minimize possible impacts from interest rate fluctuations, TAM has adopted a policy of diversification, alternating between contracting fixed and variable rates (such as the London Interbank Offered Rate “LIBOR” and CDI - Certificate of Deposit Intermediate. The Company does not have financial instruments to hedge its cash flows against fluctuations in interest rates. (e) Sensitivity analysis Presented below is a sensitivity analysis of the financial instruments that demonstrates the impact of changes in financial instruments on the result and equity of the Company by considering: Increase and decrease of 10 percent in fuel prices, by keeping constant all the other variables; Increase and decrease of 10 percent in R$/US$ exchange rate, with all other variables remaining steady; and Increase and decrease of one percentage point in interest rate, by keeping constant all the other variables. (e.1) TLA Fuel price : A hypothetical 10% increase/decrease in the price of WTI would lead to an increase/decrease of approximately US$ 41.2 million / US$ 45.7 million (equivalent to R$ 64.3 million / R$ 71.4 million at June 30, 2011) in the fair value of WTI derivatives. This increase/ decrease would directly affect the Company’s net income. In terms of cash flows, however, these changes in WTI price would be more than offset by a decrease/increase in the Company’s kerosene-type jet fuel costs. The cash payments for settling the derivatives are due at their respective maturities, distributed from 2011 through 2014. Exchange rate – U.S. Dollar: If there was a 10% depreciation/appreciation of the Brazilian against the U.S. dollar and all other variables remained constant, the financial result would have been affected by approximately R$626 million / R$ 625 million, mainly as a result of foreign exchange gains/losses on the translation of U.S. dollar denominated trade receivables and U.S. dollar denominated financial assets at fair value through profit or loss, and foreign exchange losses/gains on the translation of U.S. dollar-denominated borrowings and finance leases. Interest rate – LIBOR and CDI: 21 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) A hypothetical 100 basis point increase in foreign market (LIBOR) interest rates in the quarter ended June 30, 2011 would increase its aircraft rental and interest expense over a one year period by approximately US$26 million (equivalent to R$ 41 million). A hypothetical 100 basis point increase in domestic market (CDI) interest rates in the quarter ended June 30, 2011 would increase loan and financing interest expenses over a one year period by approximately R$ 9 million. (e.2) Multiplus Exchange rate – U.S. Dollar (Derivatives): If there was a 10% depreciation / appreciation of the Brazilian against the U.S. dollar and all other variables remained constant, the financial result would have been approximately R$ 22 million / R$ 21 million, mainly as a result of foreign exchange gains / losses on the translation of foreing currency derivaties wich are recorded, at fair value through profit or loss. In addition to the sensitivity analysis above, the Company shall provide a sensitivity analysis of financial instruments, describing the risks that may cause material damage, directly or indirectly by considering the following elements, as determined by CVM Instruction n o 475/08: · The probable scenario is defined as the one expected by the Company’s management and referenced to an independent external source ; · The possible adverse scenario considers a deterioration of 25% in the major variable that determines the fair value of the financial instrument; and · The remote adverse scenario considers a deterioration of 50% in the major variable that determines the fair value of the financial instrument . TLA Fuel price Derivative transactions referenced to crude oil (WTI) in own portfolio are intended to protect fuel consumption. The behavior of WTI prices is highly correlated to QAV prices. None of the derivative instruments used by the subsidiary TLA is leveraged, and as the fuel consumption volume is not fully hedged by derivatives, increases and/or decreases in fuel prices will not be fully offset by adjustments of derivatives. As a result, the effect of these transactions on the TLA cash generation will be compared to the decreased QAV cost against that level (US$ 95/bbl will be adopted as reference). The projections of QAV prices were built based on the results of a simple linear regression. The net effects of savings in fuel expenses, as opposed to hedge disbursements for third quarter of 2011, for each of the scenarios, are shown below : Instrument/transaction Risk Scenario I Scenario II Scenario III (most probable) (25% fall) (50% fall) Average price per barrel High price QVA US$ 95/bbl US$ 71.25/bbl US$ 47.5/bbl WTI financial instruments derivative and consumption QVA – Net gain R$ 4 R$ 284,752 R$ 552,125 Exchange rate 22 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Our methodology for the sensitivity analysis of liabilities denominated in foreign currencies includes the probable scenario based on the exchange rate of R$1.5611/US$ at June 30, 2011. Considering the projected cash flows for third quarter of 2011 , we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% R$ 1.9514 / US$ -25% R$ 1.1708 / US$ 50% R$ 2.3417 / US$ -50% R$ 0.7806 / US$ Lease agreement FINIMP Loans in foreign currency Bonds Pre-delivery payments Hedge Total ) Interest rate For the interest scenario in the foreign market LIBOR (USDLIBOR 3 months), based on the closing rate at June 30, 2010 of 0.25% per year. We projected for the third quarter of 2011, the impact on the cash flow arising from the variation of 25% and 50% over the current rate, as shown below: 25% 0.31% a.a. -25% 0.18% a.a. 50% 0.37% a.a. -50% 0.12% a.a. Interest expense (R$) For the interest scenario in the domestic market (CDI), based on the closing rate at June 30, 2011 of 12.15% per year, we projected for the third quarter the impact on the cash flow arising from the variation of 25% and 50% over the effective tax, as shown below: 25% 15.19% a.a. -25% 9.11% a.a. 50% 18.23% a.a. -50% 6.08% a.a. Loan and financing interest expense (R$) Multiplus Derivatives financial instruments Our methodology for the sensitivity analysis includes the probable scenario based on the exchange rate of R$ 1.55 / US$ at June 30, 2011. Considering the projected cash flows for third quarter of 2011, we verified an increase in cash flow arising from the variation of 25% and 50% over the current rate, as show below: 25% R$ 1.9514 / US$ -25% R$ 1.1708 / US$ 50% R$ 2.3417 / US$ -50% R$ 0.7806 / US$ Hedge 4.1.2. Credit risk Credit risk refers to the risk that a counterparty will not fulfill its contractual obligations, leading the Company to incur financial losses. Credit risk arises from the possibility of TAM not recovering amounts receivable from services provided to consumers and/or travel agencies, or from amounts held with financial institutions generated by financial investment operations. 23 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) To reduce credit risk, TAM has adopted the practice of establishing credit limits and the permanent follow-up of its debtor balances (mainly from travel agencies). TAM only deals with financial institution counterparties which have a credit rating of at least BBB or equivalent issued by S&P, Moody’s or Fitch. Each institution has a maximum limit for investments, as determined by the Company’s Risk Committee. Currently, management does not expect losses due to default of its counterparties and does not have any individually significant exposure to any counterparty. 4.1.3. Liquidity risk Prudent liquidity risk management implies maintaining sufficient cash and short-term investments, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Excess cash is invested mainly through TAM’s exclusive investment funds. Each of these funds has a clear investment policy, with limits on concentration of risk in the underlying investments. The table below analyses TAM's financial liabilities into relevant maturity groupings based on the remaining period at the reporting date to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows and include interest, except for derivatives, for which the fair value is disclosed. Parent company Less than one year Between one and two years Total Effect of discounting Carrying value Non-derivative financial liabilities At June 30, 2011 Debentures Other (i) At December 31, 2010 Debentures Other (i) (i) This amount is recorded under: Accounts payable and salaries and social charges. 24 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Less than one year Between one and two years Between three and five years More than five years Total Effect of discounting Carrying value Non-derivative financial liabilities At June 30, 2011 Finace lease obligation Senior notes Borrowings Debentures Refinanced taxes payable under Fiscal Recovery Program Other (i) At December 31, 2010 Finace lease obligation Senior notes Borrowings Debentures Refinanced taxes payable under Fiscal Recovery Program Other (i) (i) This amount is recorded under: Accounts payable and salaries and social charges. 25 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Less than one year Between one and two years Total (equal carrying value) Carrying value Derivative financial liabilities At June 30, 2011 Fuel price risk Exchange rate risk At December 31, 2010 Fuel price risk Exchange rate risk In the analysis of net current assets it should be noted that current liabilities include the balance of Deferred income which is composed by advanced ticket sales, deferred inçome with respect to TAM loyalty program and deferred gains on sale and leaseback amounting to R$ 1,623,666 (December 31, 2010 – R$ 1,801,181). 4.2. Fair value estimation and fair value hierarchy The Company discloses the fair value of financial instruments by level of the following fair value measurement hierarchy: Level 1 - quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 - inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices), and Level 3 - Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs) . None of the financial instruments carried at fair value by the Company of its subsidiaries fall into this category at June 30, 2011. The table below presents the Company's financial instruments measured at fair value in the statement of financial position: Parent company June 30, 2011 December 31, 2010 Level 1 Level 2 Total Level 1 Level 2 Total Financial assets at fair value through profit or lossvalor justo Brazilian government securities (1) Corporate securities (2) Other bank deposits (3) 26 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Consolidated June 30, 2011 December 31, 2010 Level 1 Level 2 Total Level 1 Level 2 Total Financial assets at fair value through profit or lossvalor justo Brazilian government securities (1) 812,515 812,515 Corporate securities (2) 297,424 297,424 Bank deposit certificates – CDB (3) Other bank deposits (3) 263,650 263,650 812,515 595,183 1,407,698 Derivative financial assets Fuel hedge – WTI (4) Foreign exchange derivatives (4) Derivative financial liabilities Fuel hedge – WTI (4) Foreign exchange derivatives (4) No transfer of assets or liabilities between the levels of the fair value hierarchy took place during the period ended June 30, 2011 for the year ended December 31, 2010. The financial instruments recognized at fair value are determined as follows: Financial assets measured at fair value through profit and loss: · (1) Brazilian Government securities – Corresponds to highly liquid Brazilian government securities that have prices available and correspond to transactions in an active market. · (2) Corporate securities – Correspond, typically, to debt securities for which fair value has been determined based upon actual transactions observed in organized markets (when available) or discounted cash flows using interest rates when actual transactions are not available. · (3) Certificates of deposit and other bank deposits - Fair value has been estimated by discounting estimated cash flows using market interest rates as inputs. · (4) Derivative financial instruments not traded in an exchange, for example, over-the-counter derivatives. TAM estimates its fair value using a series of techniques such as Black&Scholes, Garman & Kohlhagen, Monte Carlo or even discounted cash flow models commonly used in the financial market, depending on the nature of the derivative. All models used are widely accepted in the market and reflect the contractual terms of the derivative. Those models do not contain a high level of subjectivity, since the methodologies used in the models do not require significant judgment, and all inputs to the model are readily observable from actively quoted markets. 4.3. Capital management The objective of capital management is to ensure that TAM is able to continue as a going concern whilst delivering shareholder expectations of a strong capital basis as well as returning benefits to other stakeholders and optimizing the cost of capital. 27 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Capital is managed by means of a leverage ratio. The Company’s capital structure is made up of its net indebtedness, defined as the total of loans, debentures and lease agreements (finance and operating), net of cash and cash equivalents and other short-term financial assets, and of the capital that is defined as the total net equity of shareholders and net indebtedness. The Company is not subject to any externally imposed capital requirements. The leverage ratios are as follows: June 30, 2011 December 31, 2010 Cash and cash equivalents (Note 6) (892,636) (1,012,220) Financial assets at fair value through profit and loss (Note 4.2) (1,250,407) (1,407,698) Borrowings 655,290 615,040 Debentures and senior notes 2,703,452 1,985,978 Operating lease commitments (Note 28 ) 1,030,145 1,120,697 Finance lease obligations (Note 4.1.3) 4,522,504 4,757,923 Net debt (1) 6,768,348 6,059,720 Total equity 2,658,336 2,627,391 Total capital (2) 9,426,684 8,687,111 Leverage ratio (1) / (2) 71.8% 69.8% Management believes that the resources available to the Company are sufficient for its present requirements and will be sufficient to meet its anticipated requirements for capital investments, which are approved annually by the Board of Directors, and other cash requirements for the 2011 fiscal year. 5. Financial instruments by category (a) Parenty company Assets, per balance sheet : June 30, 2011 Loans and receivables Financial assets at fair value through profit and loss Total Financial assets at fair value through profit and loss 392,342 392,342 Cash and cash equivalents 56,082 56,082 Total 56,082 392,342 448,424 December 31, 2010 Loans and receivables Financial assets at fair value through profit and loss Total Financial assets at fair value through profit and loss 125,905 125,905 Accounts receivable 2,000 2,000 Cash and cash equivalents 113,913 113,913 Total 115,913 125,905 241,818 28 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Liabilities, per balance sheet : June 30, 2011 Liabilities measured at amortized cost Total Debentures 348,910 348,910 Accounts payable and other obligations, excluding statutory liabilitites 2,475 2,475 Total 351,385 351,385 December 31, 2010 Liabilities measured at amortized cost Total Debentures 347,800 347,800 Accounts payable and other obligations, excluding statutory liabilitites 2,870 2,870 Total 350,670 350,670 (b) Consolidated Assets, per balance sheet : June 30, 2011 Loans and receivables Financial assets at fair value through profit and loss Derivatives Total Derivative financial instruments 40,824 40,824 Financial assets at fair value through profit and loss 1,250,407 1,250,407 Accounts receivable 1,725,741 1,725,741 Financial assets - securities issued by banks 155,587 155,587 Restricted cash 40,373 40,373 Cash and cash equivalents 892,636 892,636 Total 2,814,337 1,250,407 40,824 4,105,568 December 31, 2010 Loans and receivables Financial assets at fair value through profit and loss Derivatives Total Derivative financial instruments 16,463 16,463 Financial assets at fair value through profit and loss 1,407,698 1,407,698 Accounts receivable 1,556,781 1,556,781 Financial assets - securities issued by banks 50,280 50,280 Restricted cash 98,305 98,305 Cash and cash equivalents 1,012,220 1,012,220 Total 2,717,586 1,407,698 16,463 4,141,747 Liabilities , per balance sheet : 29 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) June 30, 2011 Liabilities measured at amortized cost Derivatives Total Finance lease obligations 4,522,504 4,522,504 Senior notes 1,721,990 1,721,990 Borrowings 655,290 655,290 Debentures 981,462 981,462 Derivative financial instruments 21,092 21,092 Accounts payable and other obligations, excluding statutory liabilitites 1,030,687 1,030,687 Total 8,911,933 21,092 8,933,025 December 31, 2010 Liabilities measured at amortized cost Derivatives Total Finance lease obligations 4,757,923 4,757,923 Senior notes 1,009,057 1,009,057 Borrowings 615,040 615,040 Debentures 976,921 976,921 Derivative financial instruments 35,860 35,860 Accounts payable and other obligations, excluding statutory liabilitites 989,195 989,195 Total 8,348,136 35,860 8,383,996 6. Cash and cash equivalent Parent company Consolidated June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 Cash and bank accounts 705 15,967 181,253 279,280 Short-term deposits 55,377 97,946 711,383 732,940 Total 56,082 113,913 892,636 1,012,220 At June 30, 2011 and December 31, 2010 no amounts have been used as part of overdraft facilities . Cash and cash equivalent are maintained in the following currencies: Parent company Consolidated June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 Reais 56,082 113,913 254,077 278,594 US dollars 588,967 655,906 Euros 30,170 56,196 Pounds sterling 4,539 6,084 Other 14,883 15,440 56,082 113,913 892,636 1,012,220 7. Trade accounts receivable - consolidated (a) Breakdown of balances 30 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) June 30, 2011 December 31, 2010 Domestic International Total % Total % Credit cards 1,131,379 73,886 1,205,265 62.5 1,039,576 62.8 Travel agents 243,632 53,474 297,106 15.4 263,661 15.9 Partners – Loyalty Program - Multiplus Program - Multiplus 85,570 85,570 4.4 81,091 4.9 On current account 41,649 570 42,219 2.2 76,657 4.6 Cargo 10,625 50,354 60,979 3.2 53,720 3.2 Other 107,207 27,088 134,295 7.0 140,397 8.6 Total 1,620,062 205,372 1,825,434 100.0 1,655,102 100.0 Provision for impairment duvidosa (69,332) (30,361) (99,693) (98,321) Total 1,550,730 175,011 1,725,741 1,556,781 Trade accounts receivable are maintained in the following currencies: June 30,2011 December 31,2010 Reais 1,557,561 1,448,826 US dollars 23,862 26,187 Euros 73,833 81,028 Pounds sterling 12,927 14,187 Other 157,251 84,874 1,825,434 1,655,102 (b) Aging list – Receivables by due date Breakdown June 30,2011 % December 31, 2010 % Not yet due 1,670,364 91.4 1,329,848 80.3 Overdue Up to 60 days 35,499 1.9 101,616 6.2 From 61 to 90 days 8,412 0.5 61,418 3.7 From 91 to 180 days 6,413 0.4 25,032 1.5 From 181 to 360 days 1,041 0.1 19,515 1.2 Over 360 days 103,705 5.7 117,673 7.1 1,825,434 100.0 1,655,102 100.0 (c) Provision for impairment of trade receivables June 30, 2011 December 31, 2010 Balance at the beginning of the year 98,321 80,409 Charge for the period 1,465 30,799 Amounts reversed (93) (12,887) Balance at the end of the period / year 99,693 98,321 The additions and recovery of accrued receivables were included in "Selling expenses" in the consolidated income statement. 31 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The maximum exposure to credit risk at the reporting date is the carrying value of each type of receivable mentioned above. Based on the types of receivables and the related risk, management understands that there is only one class of receivables. 8. Taxes recoverable June 30, 2011 December 31, 2010 ICMS 25,551 25,808 Taxes recoverable 20,498 16,729 PIS and COFINS (i) 183,876 5,561 IRPJ and CSLL 46.685 IRRF 4,463 21,658 Other 2,303 3,745 283,376 73,501 Provision for impairment - ICMS (15,944) (15,944) 267,432 55,557 (i) During the quarter ended June 30, 2011 TLA recognized a change in estimated related to PIS and COFINS credits corresponding to credits over purchases measured considering the relationship between revenue subject to the cumulative and to the non-cumulative regime and to taxes paid in excess in prior periods. The amount of R$ 173 million which represents the minimum initial estimate and has been recorded as a reduction in Operating costs – Fuel (R$ 143 milion) and finance income (R$ 30 million). 9. Related parties (a) Parent company (i) Balances June 30, 2011 December 31, 2010 Current assets Dividends receivable Multiplus S.A. 896 TAM Linhas Aéreas 140,125 140,207 Related parties Pantanal Linhas Aéreas S.A. 2,038 142,163 141,103 Non current assets Intercompany loans Pantanal Linhas Aéreas S.A. 21,320 14,051 TAM Linhas Aéreas 77,734 2,453 99,054 16,504 Non current liabilities Related parties TAM Linhas Aéreas 4,325 4,325 (b) Consolidated 32 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The company is controlled by TAM - Empreendimentos e Participações S.A. (incorporated in Brazil), which is owned by the Amaro family, and which owns 89.42% of the Company's common shares and 24.67% of the Company's preferred shares. The remaining shares are widely held. As of June 30, 2011 there no outstanding balances with related parties and they were no transactions with related parties for the three months ended June 30, 2011. (c) Key management compensation The key management personnel of TAM include the members of the Board of Directors, the president, vice presidents and statutory directors. Their remuneration was as follows : Consolidated Quarter ended Six months ended June 30, 2011 June 30,2010 June 30, 2011 June 30,2010 Salaries and profit sharing and bonus 16,182 1,668 21,075 3,589 Director’s fee 419 327 767 445 Share-based payment 4,811 2,976 8,880 11,173 21,412 4,971 30,722 15,207 Derivative f inancial i nstruments - c onsolidated June 30, 2011 December 31, 2010 Assets West Texas Intermediate crude oil derivatives Seagulls 24,387 10,620 Collar 10,896 5,843 35,283 16,463 Foreign currency derivatives Collar 5,541 40,824 Current (32,098) (9,895) Non-current 8,726 6,568 Liabilities West Texas Intermediate crude oil derivatives Seagulls 6,447 34,090 Collar 9,263 882 15,710 34,972 Foreign currency derivatives Swaps 888 Collar 5,382 21,092 35,860 Current (12,839) (20,574) Non-current 8,253 15,286 33 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The derivative financial instruments included above are described in Note 4. Financial assets –banks deposits On June 30, 2011, the balance of bank deposits consists of financial notes issued by banks, totaled R$ 155,587 (December 31, 2010 – R$ 50,280) and all are denominated in Reais. Investments (a) Balance breakdown – parent company TLA Mercosur TP Multiplus Pantanal Total Balances at December 31, 2010 Equity share of results of investees Reduction capital - Multiplus Stock option plan Exchange variation on foreign subsidiary Dividends proposed Dividends paid Dividends proposed Interest on capital payable Balances at June 30, 2011 34 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (b) Information on subsidiaries TLA Mercosur TP Multiplus Pantanal Total June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 Capital 897,123 752,727 46,183 48,280 30 30 92,370 669,063 22,649 22,649 Number of shares – total common 2,064,602 2,064,602 87,653 87,653 30,100 30,100 161,294,000 161,294,000 117,778,942 117,778,942 Held common 2,065,602 2,064,602 83,252 83,252 30,100 30,100 118,018,820 118,018,820 117,778,942 117,778,942 Ownership % In total capital 100 100 94.98 94.98 100 100 73.17 73.17 100 100 In voting capital 100 100 94.98 94.98 100 100 73.17 73.17 100 100 Equity (shareholder’s deficit) 2,041,817 1,879,111 31,823 38,740 (444) (743) 233,479 758,602 (44,089) 8,237 Equity share of results of investees 157,426 590,001 (2,071) 2.99 4,150 (773) 111,259 87,069 (52,329) (4,653) 214,584 675,821 Carrying value adjustment 2,041,817 1,879,111 30,226 36,790 (444) (743) 170,833 555,069 (44,092) 8,237 2,198,340 2,478,464 35 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) The main captions of the consolidated financial statement of TAM Linhas Aéreas S.A., included in the consolidated financial statements of TAM S.A., are: TLA Multiplus Mercosur Pantanal June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 June 30, 2011 December 31, 2010 Asset 13,786,598 13,439,450 1,013,420 1,403,549 71,132 73,635 182,035 172,762 Liability 11,744,781 11,560 779,941 644,947 38,309 34,895 226,124 164,525 Equity 2,041,817 1,879 233,479 758,602 31,823 38,740 (44,089 ) 8,237 Revenue 5,899,713 11,266,455 527,043 469,843 90,871 163,586 128,018 99,936 Profit / (loss)for the period / year 157,426 590,001 111 87,069 (2,071) 4,150 (52,329) (4,653) 36 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Property, p lant and e quipment - consolidated Flight equipment (i) Land and buildings Computer equipment Machinery and equipment Construction in progress Pre-delivery payments (ii) Other (iii ) Total Cost 10,722,269 254,572 152,665 135,873 16,121 476,514 214,138 11,972,152 Accumulated depreciation (2,921,821) (44,901) (120,934) (69,617) (103,029) (3,260,302) Net book amount December 31, 2010 7,800,448 209,671 31,731 66,256 16,121 476,514 111,109 8,711,850 Rembursement of pre-delivery payments (i v) (90,279) (90,279) Additions (v) 518,282 3,253 6 3,453 334 245,273 5,631 783 Transfers 41,280 1,258 4,046 341 11 (28,409) (9,316) 20,986 (v) Disposals/write-offs (4,775) (28) (4,803) Capitalized interest /other 5,389 5,389 Others (50) (45) (27) (42) (164 ) Depreciation (292,203) (3,006) (8,527) (5,766) (9,094) (318,596) Net book amount June 30, 2011 8,063,032 211,126 34,180 64,257 28,241 608,488 98,260 9,107,584 Cost 11,277,056 259,033 163,641 139,640 28,241 608,488 210,383 12,686,482 Accumulated depreciation (3,214,024) (47,907) (126,461) (75,383) (112,123) (3,578,898) Net book amount June 30, 2011 8,063,032 211,126 34,180 64,257 28,241 608,488 98,260 9,107,584 37 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (i) Includes aircraft, engines and spare parts. Aircraft includes aircraft leased under finance leases, in accordance with to CPC 6/ IAS 17 . As of June 30, 2011 TAM has 82 aircraft under finance leases (12.31.2010 – 79 aircraft) . During the period ended June 30, 2011, the subisidiary TLA received three aircraft classified as finance lease. (ii) Amounts disbursed under the aircraft acquisition program are recorded as advances, since upon the disbursement the form of lease agreement that will be used is not yet defined. The Company's past experience shows that the refund by manufactures of prepaid amounts upon the delivery of aircraft acquired under leases is probable. (iii ) Basically furniture and vehicles . (i v) Transfers of pre-delivery payments occur when the aircraft are delivered and amounts are either returned to TAM or capitalized within flight equipment as “Additions”. (v)Transfers from items classified as intangible assets to property, plant and equipment. Properties and improvements of TLA are pledged as collateral for loans in the total amount of R$110,499 (12.31.2010 – R$ 110,499). Other than aircraft, there are no significant amounts of property, plant and equipment outside of Brazil. Aircraft are based in Brazil but fly both domestically and internationally. The depreciation expense is recorded in the consolidated income statement within operating expenses as follows: Quarter ended Six months ended June 30,2011 June 30, 2010 June 30,2011 June 30,2010 Cost of services rendered 141 136,650 266,617 283,244 Selling expenses 366 349 680 774 General and administrative expenses 26,058 17,939 51,299 38,449 166,4 59 154,938 318,596 322,468 38 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Intangible assets - consolidated IT Projects (i) Softwares (i) Other intangibles License – Slots Trademarks and patents Goodwill (ii) Total Cost 325,803 58,690 47,684 124,927 168,312 725,416 Accumulated amortization (68,716) (52,676) (121,392) Net book amount 257,087 6,014 47,684 124,927 168,312 604,024 As June 30, 2011 Additions 11,968 19,826 4,351 38,262 74 Transfer (11,068) 11,143 (21,061) (20,986) (iii) Amortization (30,144) (7,864) (38,008) Net book amount 227,843 29,119 30,974 124,927 168,312 38,262 619,437 At June 30, 2011 Cost 326,703 89,659 30,974 124,927 168,312 38,262 778,837 Accumulated amortization (98,860) (60,540) (159,400) Net book amount 227,843 29,119 30,974 124,927 168,312 38,262 619,437 39 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (i) IT projects in progress and computer software are recorded at cost less accumulated amortization and impairment. Expenditure for development of projects and software, including the costs of materials, third-parties’ worked hours and other direct costs, are recognized when it is probable that they will be successful, taking into account their commercial and technological feasibility, and only when their cost can be reliably measured. Such expenses are amortized on the straight-line method over the period of the expected benefits. The anticipated amortization period is five years, depending on the useful life of each project. (ii) When the acquisiton of Pantanal in March 2010, the management has identified as separable intangible, regarding assets the airport operation rights. The fair value was estimated in R$ 124,927 and the asset considered indefinite useful. For details of the transition, see Note 1.2 of annual financial statements year ended December 31, 2010. The Company concluded in the first quarter ended March 31, 2011 the valuation the business combination from the acquisition of Pantanal, which began on March 15, 2010. The Company concluded during the first quarter of 2011 to evaluate the combination of business from the acquisition of Pantanal Linhas Aereas SA, which began on March 15, 2010. As a result of this valuation, it was recorded the value of R$ 38,262 in respect of income tax and social contribution liabilities originated from the difference between the value of intangible fiscal and fair value recorded for the business combination. The resulting deferred tax liability was recorded in contrast to the goodwill derived from the expected future profitability (goodwill). (iii )Transfers from items classified as intangible assets to property, plant and equipment. The amortization expense is recorded in the consolidated income statement within operating expenses as follows: Quarter ended Six months ended June 30,2011 June 30, 2010 June 30,2011 June 30,2010 Cost of services rendered 16,181 10,386 31,812 21,509 Selling expenses 42 27 81 58 General and administrative expenses 2 1,362 6,115 2,938 19,1 96 11,775 38,008 24,505 Financial liabilities The carrying value of financial liabilities, all of which are measured at amortized cost, and their corresponding fair values are shown in the following table: 40 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Parent company Fair value Carrying value June 30, 2011 December 31,2010 June 30, 2011 December 31, 2010 Current Debentures 188,202 342,977 182,296 347,800 Non-current Debentures 157,799 166,614 346,001 342,977 348,910 347,800 Consolidated Fair value Carrying value June 30,2011 December 31, 2010 June 30, 2011 December 31, 2010 Current Finance lease obligations 582,995 567,419 582,995 567,419 Senior notes 27,621 25,477 26,703 24,350 Borrowings 547,678 581,323 629,439 600,382 Debentures 279,304 399,604 266,915 379,942 1,437,598 1,573,823 1,506,052 1,572,093 Non-current Finance lease obligations 3,939,509 4,190,504 3,939,509 4,190,504 Senior notes 1,753,546 1,030,287 1,695,287 984,707 Borrowings 22,492 14,191 25,851 14,658 Debentures 747,713 627,873 714,547 596,979 6,463,260 5,862,855 6,375,194 5,786,848 15.1 Finance lease obligations Monthly payments expiring June 30, 2011 December 31, 2010 Local currency IT equipment 2012 33,378 21,261 Foreign currency – US$ Aircraft 2022 4,328,055 4,596,119 Engines 2017 157,023 136,601 Machinery and equipment 2012 4,048 3,942 4,522,504 4,757,923 Current (582,995) (567,419) Non-current 3,939,509 4,190,504 41 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) TAM has provided letters of guarantee and deposits in guarantee with respect to finance leases. The minimum payments under finance leases are classified: Year June 30, 2011 December 31, 2010 No later than one year 681,202 684,008 Later than one year and no later than five years 2,474,243 2,420,112 Later than five years 1,935,070 2,315,571 Effect of discounting (568,011) (661,768 ) 4,522,504 4,757,923 At June 30, 2011, the Company through its subsidiaries TLA, Mercosur and Pantanal, has 82 aircraft (12.31.2010 – 79 aircraft) under finance leases . 15.2 Senior notes June 30, 2011 December 31, 2010 TAM Capital, Inc. (i) 468,408 499,380 TAM Capital 2, Inc. (ii) 478,045 509,677 TAM Capital 3, Inc. (iii) 775,537 1,721,990 1,009,057 Current (26,703) (24,350) Non-current 1,695,287 984,707 (i) On April 25, 2007, TAM Capital Inc. concluded the offering of 3,000 senior notes, with a nominal value of US$ 100 thousand each, in the total amount of US$ 300 million (equivalent to R$710.4 million using the exchange rate as of the date of the transaction), incurring debt issuance costs of R$ 13.7 million, carrying interest at 7.375% p.a. (resulting in an effective interest rate of 7.70%). Interest is payable semiannually and with principal payable in a bullet payment, in 2017. The notes were issued outside Brazil under an exemption from registration with the Brazilian CVM. The Company registered the notes with the United States Securities and Exchange Commission (“SEC”) on October 30, 2007. (ii) On October 22, 2009, TAM Capital 2 Inc. concluded the offering of 3,000 senior notes, with nominal value of US$ 100 thousand each, in the total amount of US$ 300 million (equivalent to R$523.2 million using the exchange rate as of the date of the transaction), carrying interest at 9.5% p.a. (resulting in an effective interest rate of 9.75%). The notes were issued outside Brazil under an exemption from registration with the Brazilian CVM and with the SEC. TAM Capital 2 has the option to early redeem the Senior Notes at any time prior to January 29, 2015. In the event of early prepayment, a redemption price must be paid. Management has concluded that the redemption price compensates the lender for loss of interest and, as such the redemption option is considered clearly and closely related to the Senior Notes . 42 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) (iii) On June 3, 2011, TAM Capital 3 Inc. concluded the offering of 5,000 senior notes, with nominal value of US$ 100 thousand each, in the total amount of US$ 500 million (equivalent to R$787.2 million using the Exchange rate as of the date of the transaction), incurring debt issuance costs of R$ 10.0 million, carrying interest at 8.375% p.a. (resulting in an effective interest rate of 8.570% p.a.) payable semi-annually from December 2011 with the principal payable in full on June 2021. The notes were issued outside Brazil under an exemption from registration with the Brazilian CVM and with the SEC. TAM, the senior notes at any time prior to June 3, 2016. In the event of early prepayment, a redemption price must be paid. Management has concluded that the redemption price compensates the lender for loss of interest and, as such the redemption option is considered and closely related to the Senior Notes . 43 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) 15.3. Borrowings (a) Balance composition Guarantees Interest rate (effective rates for 2011 and Payment term and the year of last payment June 30, 2011 December 31, 2010 Local currency FINEM – Sub credit A (i) Mortgage of assets and accounts receivable TJLP + 4.5% p.a. (10.5% p,a. and 10.8%p.a.) Monthly until November, 2011 6,226 13,704 FINEM –Sub credit B (ii) Mortgage of assets and accounts receivable Basket of currencies BNDES + 3.0%p.a. (12.2%p.a. 10.5% p.a.) Monthly until 2012 1,043 2,026 Others Monthly until 2013 2,371 3,640 Foreign currency 9,640 19,370 FINIMP (iii) Promissory notes from a minimum of US$1,111 thousand to a maximum at US$ 18,707 thousand 6 and 12 months LIBOR +1% p.a. to 1.85% p.a. (4.3% p.a. and 5.3% p.a.) Annually until June, 2011 546,299 506,913 International Finance Corporation – IFC (Working capital) (iv) Deposits in guarantee US$ 2,500 thousand 6 months LIBOR + 3% p.a. (3.4% p.a. and 6.6%p.a.) Half-yearly until 2012 4,603 7,272 Leasing renegotiation (v) Letter of guarantee Fixed installments of US$ 55 thousand Monthly until 2022 8,089 8,921 Financing – Pre-delivery payment (vi) Unconditional guarantee Monthly LIBOR + 0.6% p.a. (0.3% p,a and 2.6% p.a) Second semester 2011 83,575 68,649 Other (vii) 3,084 3,915 645,650 595,670 655,290 615,04 0 Current (629,439) (600,382) Non-current 25,851 14.658 FINIMP – Import Financing, FINEM – Government agency financing for machinery and equipment, TJLP – Long term interest rate and CDI – Interbank deposit rate. 44 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Non-current maturities are as follows: Year June 30,2011 December 31, 011 2012 17,258 6,027 2013 1,195 1,068 2014 652 696 2015 692 739 After 2015 6,054 6,128 25,851 14,658 (b) Description of the loans and financings: (i) Loan obtained in order to finance the investment plan of 2004 and 2005 focused on expanding the São Carlos technology center, the acquisition of equipment and materials made in Brazil, the development of software technical and managerial training and environmental projects. (ii) TAM signed financing agreements for the acquisition of machines and equipment. The transaction was entered into in 2006, with Unibanco – União de Bancos Brasileiros, Banco Bradesco S.A. and Banco do Brasil S.A. (iii) TAM obtained loans of the FINIMP-type, to finance imports of aircraft parts. Among currently active transactions, loans from banks Safra, Banco do Brasil, Santander, Itaú and Bradesco have maturities through December 2011. (iv) On December 16, 2005, TLA entered into a loan agreement with the International Finance Corporation (IFC) to finance up to US$ 33 million of PDP (pre-delivery payment) for Airbus aircraft. (v) Debt resulting from, renegotiation of a contact for airplanes and parts TAM and Fokker Aircraft BV entered into in June 25, 1982. (vi) On December 28, 2007, TLA entered into a loan agreement of loan with Banco BNP Paribas to finance up to US$ 117.1 million of PDP (pre-delivery payment) with respect to Airbus aircraft. (vii) Contract for acquisition of IT equipment software and related services. 15.4 Debentures Parent company Consolidated June 30, 2011 December 31,2010 June 30, 2011 December 31, 2010 TAM S.A. (i) 348,910 347,800 348,910 347,800 TAM Linhas Aéreas S.A. (ii) 632,552 629,121 348,910 347,800 981,462 976,921 Current (182,296) (347,800) (266,915) (379,942) Non-current 166,614 714,547 596,979 45 TAM S.A. Notes to the interim financial information (Unaudited) (In thousands of Reais, unless otherwise indicated ) Non-current maturities are as follows: Year June 30, 2011 December 31, 2010 2012 215,660 98,092 2013 98,887 98,887 2014 100,000 100,000 2015 100,000 100,000 After 2015 200,000 200,000 714,547 596,979 (i) TAM S.A. On July 7, 2006 the Board of Directors approved the issuance for public distribution of simple, nonconvertible and unsecured debentures, with no preference but with a guarantee provided by the subsidiary TLA. On August 1, 2006, TAM S.A. concluded the offering of 50,000 simple debentures in a single series, with a nominal value of R$ 10 each, totaling an amount of R$ 500,000, incurring debt issue costs of R$ 1,906. The debentures expire in six (6) years. Principal is repayable in 3 annual payments, the first installment was paid on August 1, 2010. Interest is payable on a semiannual basis, at a rate equivalent to 104.5% of the CDI (effective interest rate at the date of issuance of 15.38%) calculated and published by CETIP (the custodian and liquidation agent). At June 30, 2011 the effective interest rate was 11.93% 12.31.2010 – 10.19%). The debenture indenture provides for the compliance with certain covenants based on financial ratios calculated based on Brazilian accounting practices in effect up to 2007. With the application of the new accounting practices defined by IFRS, especially the one that requires the recognition in the Company's financial statements of finance lease agreements, the coverage ratio of the company's debt has increased. It should be noted that at December 31, 2010 this ratio has exceeded the limit agreed. As a result the debentures were subject to be declared matured early although this was not automatic and it required to be approved at a General Meeting of debenture holders. At the debenture holders’ meeting on February 7, 2011, the issuer’s proposal for authorizing the trustee not to decree the accelerated maturity was approved, solely as of the measurement date of December 31, 2010. In connection with this waiver, the issuer agreed to pay a waiver award to debenture holders, equivalent to 1.70% of the unit price at the payment date, which was paid on March 1, 2011. As a result at December 31, 2010 the Company reclassified the long-term portion with maturity scheduled for 2012 to current, in the amount of R$ 166,376. Additionally, the Company evaluated its other financing agreements, including leases, and concluded that there are no other balances that should be reclassified to current liabilities. At June 30, 2011, the Company is not in breach of any covenant with respect to the debentures and the installment due on August 1, 2012 is classified under non current liabilities. The next measurement date of the financial indices will be at December 31, 2011. (ii) TAM Linhas Aéreas S.A. On July 16, 2009 the Board of Directors approved the issuance for public distribution of simple and nonconvertible debentures, with a guarantee provided by TAM S.A. 46 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) On July 24, 2inhas Aéreas S.A. concluded the offering of 600 simple debentures in a single series, with a nominal value of R$ 1,000 each for a total amount of R$ 600,000 and debt issue costs of R$ 7,631. On July 22, 2010 the Extraordinary Shareholders Meeting approved the change in the maturity dates. The final maturity was changed from July 24, 2013 to July 24, 2017, the principal repayments were changed from quarterly payments to semi-annual payments with the date for the first repayment of principal originally due on July 24, 2010 to January 24, 2012. The cost of this renegotiation was R$ 3,000. Payment of interest has been modified from monthly payments to semiannual payments, at a rate equivalent to 124% of the CDI (interest rate at the date of issuance of 13.25%), calculated and published by CETIP (the custodian and liquidation agent). The effective interest rate was 14.16% p.a at June 30, 2011 (12.31.2010 – 12.09%). The Company may exercise early redemption at any time, at its discretion, by sending or publishing a notice to debenture holders 10 days in advance. The early redemption can be total or partial. The debentures subject to this procedure are mandatorily canceled. Management has concluded that the amount payable upon early redemption is approximately equal to the amortized cost of the debentures and, as such, the redemption option is considered clearly and closely related to the debentures. Deferred i ncome - c onsolidated June 30, 2011 December 31, 2010 Advance ticket sales 802,817 942,167 TAM loyalty program 787,797 825,265 Sale and leaseback – deferred gains (i) 86,222 100,169 1,676,836 1,867,601 Current (1,623,666) (1,801,181) Non-current 53,170 66,420 (i) The deferred gains on sale and leaseback transactions relate to sales of aircraft in 2001 and 2003. The gains are being recognized in the income statement on a straight-line basis through to 2013. On March 4, 2011, the Company entered into a sale and leaseback related to one engine. The gain from this transaction was R$ 4,832 and will be amortized on a straight-line basis through to 2015. Refinanced taxes payable under Fiscal Reovery Program (REFIS) In November 2009, TLA and Pantanal applied to the Fiscal Recovery Programa (REFIS), established by Law n° 11,941/09 and Provisional Measure, n° 449/2009. REFIS has the purpose of allowing to settle tax debt through a special mechanism for paying and refinancing tax and social security liabilities. The general conditions of the effects to applying to REFIS are summarized below: · Payment will be made in 180 monthly installments depending on the nature of the debt; · Reduction of penalties and interest; · Obligation to make the monthly payments and not become overdue more than three months; and · Withdraw all lawsuits the participant has initiated with respect to the taxes included in REFIS. If thouse commitments are not honored the Company will be excluded from the REFIS and a new tax debt will be determined based on the amounts originally due. During the six months ended June 30, 2011 the tax authorities concluded the final processing of the REFIS application and the total amounts of the debt under REFIS consists of the following: 47 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) June 30, 2011 December 31, 2010 Original amount Penalties Interest Fees Total Total Cofins (i) 193,771 7,345 133,900 335,016 308,823 Pis (i) 37,301 2,724 40,561 80,586 89,861 Refinanced taxes payable under Fiscal Reovery Program from Pantanal(ii) 20,215 1,911 24,880 3,096 50,102 Other 15,475 799 6,112 22,386 41,143 266,762 12,779 205,453 3,096 488,090 439,827 (-) Payments made (4,276) 483,814 439,827 Current (*) (49,424) (23,152) Non-current 434,390 416,675 (*) The amount is recorded under “Taxes, charges and contributuion” in current liabilities. 49 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) (i) Refers to the increase in the tax base of the PIS tax and the increase in the contribution and basis of calculation of COFINS tax, established by Law n° 9,718/98. In accordance with the requirements of the REFIS the Company has already filed a dismissal of the lawsuits it had begun challenging the unconstitutionality of such increases. (ii) Refers to the remaining balance of previous tax refinancing program of Pantanal with respect to years 2000 to 2006 The total consolidated debt under REFIS classified as non-current has the following maturities: Ano R$ mil 2012 23,729 2013 34,743 2014 34,744 2015 34,743 2016 34,744 2017 34,743 2018 34,744 2019 34,744 2020 34,744 2021 34,744 2022 34,744 2023 34,744 2024 28,480 Total 434,390 Other liabilities - consolidated June 30, 2011 December 31, 2010 Reorganization of Fokker 100 Fleet (i) 4,738 13,860 Maintenance provision – “Power by the hour” 369,549 252,534 Other liabilities 89,194 106,736 463,481 373,130 Current (144,676) (135,658) Non-current 318,805 237,472 Pursuant to the agreement to return the Fokker 100 fleet, on December 19, 2003 TLA cancelled 19 lease agreements then outstanding, of which ten were finance leases and nine were operating leases. As a result, TLA agreed to pay a contractual rescission penalty in 30 consecutive quarterly installments, between April 2004 and July 2011 for an original amount of R$ 94,188. This amount was recognized in the statement of operations in the year ended December 31, 2003. The Company issued letters of guarantee as Security. TLA also renegotiated the rescheduled overdue installments for an original amount of R$ 49,599. 50 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) Provisions - consolidated (a) Changes in the reserve for contingencies Management of the Company and its subsidiaries recorded provisions for contingencies in all cases where loss by the Company is deemed probable based on advice provided by the Company’s internal and external legal counsel. As at March 31, 2011 the value of provisions and the corresponding judicial deposits recognized were as follows: December 31, 2010 Additional Provisions (Deposits) Payments Financial charges June 30, Airline staff fund (i) 174,226 17,339 7,369 198,934 Labor contingencies 20,930 2,901 (230) 23,601 Civil litigation 86,271 8,123 94,394 Other tax contingencies 48,131 12,161 (16) 652 60,928 Total 329,558 40,524 (246) 8,021 377,857 (-) Judicial deposits (125,287) (21,570) 23 (146,834) Total 204,271 18,954 (223) 8,021 231,023 (i) Corresponds to the collection of 2.5% on the monthly payroll for private social welfare and professional training entities. TLA management, based on the opinion of its external legal counsel, is contesting the constitutionality of this collection, and the non-payment is supported by a judicial order. (b) Possible contingencies The Company and its subsidiaries are also parties to tax, labor and civil lawsuits, involving risks of loss that management, based on the assessment made by its legal counsel, classified as possible and, therefore, no provision a was required. The estimated amounts are as follows: June 30, 2011 December 31,2010 Tax contingencies ICMS (State Value Added Tax) 402,815 383,374 IRPJ and CSLL (Income taxes) 151,702 136,216 Special customs regime for temporary 102,644 102,594 Others (i) 936,794 134,026 1,593,955 756,210 Civil litigation 45,659 30,911 Labor contingencies 357,143 316,485 1,996,757 1,103,606 (i) The increase relates to the following tax assessments: 51 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) (a) Administrative process (n. 10314.720023/2011-15) resulting from a tax asessment through which the tax inspector requires payment of Tax on Industrialized Products (Imposto sobre Produtos Industrializados (IPI) on import of aircrafts from April 2006 through February 2009. The tax authorities claim that IPI exemption depends on certain requirements being met including proving that the entity is in full compliance with its tax obligations a requirement allegedly not met by TAM considering that for certain periods the following certicates allegedly were not presented: Compliance Certificate of FGTS, Joint Certificate of Tax Debts and of Federal Outstanding Debits (either a certificate indicating non-existence of debt - negative - or a certificate indicating debts but with same effects of a negative certificate) in certain periods. (b) Administrative processes (AI 10314.720018/2011-75) resulting from a tax asessment through which the tax inspector requires payment of Tax on Industrialized Products (Imposto sobre Produtos Industrializados (IPI), payment of IPI on imports and COFINS on imports on the import of spare parts for aircrafts to be used for repais, checks and maintenance of aircrafts from June 2006 through July 2010. The tax authorities claim that IPI exemption and taxation at zero rate for IPI and COFINS on imports depends on certain requirements being met including proving that the entity is in full compliance with its tax obligations a requirement allegedly not met by TAM considering that for certain periods the following certicates allegedly were not presented: Compliance Certificate of FGTS, Joint Certificate of Tax Debts and of Federal Outstanding Debits (either a certificate indicating non-existence of debt - negative - or a certificate indicating debts but with same effects of a negative certificate) in certain periods. Those assesments amounted to R$ 819,270 of which R$ 770,652 corresponds to IPI on aircrafts. TAM has presented defense to the processes and tax advisors estimate that the probability of sucess is possible in both cases. Deferred income tax and social contribution Deferred income tax and social contribution assets and liabilities are offset when there is a legal right of offsetting tax credits against taxes payable and provided that they refer to the same tax authority. The movement in deferred income tax and social contribution assets and liabilities during the period ended June 30, 2011, without taking into consideration the offsetting of balances within the same tax jurisdiction, is as follows: 52 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) Parent company Deferred income tax and social contribution December 31, Charged/(credited) to the income statement March 31, Charged/(credited) to the income statement June 30, Income tax loss carry forwards 8,812 5,056 13,868 5,118 18,986 Social contribution carry forwards 4,401 1,820 6,221 1,842 8,063 Temporary differences: Provision for contingencies 1,642 33 1,675 45 1,720 Others 676 (419) 257 245 502 Total deferred income tax and social contribution asset 15,531 6,490 22,021 7,250 29,271 December 31, 2010 June 30, 2011 Deferred income tax and social contribution expected to be recovered within 12 months - Netted 13,213 2,787 Deferred income tax and social contribution expected to be recovered within more than 12 months – Netted 2,318 26,484 15,531 29,271 53 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) Consolidated Deferred income tax and social contribution asset December 31, Charged/(credited) to the income statement March 31, Charged/(credited) to the income statement June 30, Income tax loss carry forwards 62,288 4,766 67,054 5,773 72,827 Social contribution carry forwards 22,548 2,576 25,124 3,470 28,594 Temporary differences: Provision for derivatives loss / gains 6,096 (20,080) (13,984) 7,275 (6,709) Provision for contingencies 94,008 8,512 102,520 8,323 110,843 Allowance for losses on inventories and receivables accounts 39,165 (1,444) 37,721 1,144 38,865 Deferred income from sale leaseback transaction 28,312 (1,084) 27,228 (2,810) 24,418 TAM loyalty program 66,008 (27,749) 38,259 (22,370) 15,889 Finance leases (432,885) (5,399) (438,284) (54,979) (493,263) Other 48,796 (24,158) 24,638 2,968 27,606 Sub-total (64,060) (129,724) (51,206) (180,930) Property, plant and equipment (45,514) 74 (45,440) 382 (45,058) Sub-total (111,178) (63,986) (175,164) (50,824) (225,988) Deferred income tax and social contribution liability – intangible assets on acquisition of Pantanal (38,262) (38,262) (38,262) Total deferred income tax and social contribution (111,178) (102 ) (213,426) (50,824) (264,250) 54 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) December 31, 2010 June 30, 2011 Deferred income tax and social contribution expected to be recovered within 12 months - Netted (65,714) (57,948) Deferred income tax and social contribution expected to be recovered within more than 12 months – Netted (45,464 ) (206,302) ) (264,250) Deferred tax assets resulting from income tax and social contribution losses and temporary differences are recognized to the extent that the realization of the related tax benefit through the future taxable profits is probable. Tax loss carryforwards in Brazil do not expire. At June 30, 2011, there were unrecognized deferred tax assets relating to the tax losses of foreign subsidiaries in the amount of R$ 100,029 (12.31.2010 – 66,183). (a) Income tax and social contribution expense Parent company Quarter ended Six months ended June 30,2011 June 30, 2010 June 30,2011 June 30,2010 Current tax Deferred tax 7,250 2,418 13,739 12,084 7,250 2,418 13,739 12,084 Consolidated Quarter ended Six months ended June 30,2011 June 30, 2010 June 30,2011 June 30, 2010 (Adjusted (*)) (Adjusted (*)) Current tax (42,834) (12,745) (81,186) (13,700) Deferred tax (50,824) 53,923 (114,810) 82,318 (93,658) 41,178 (195,996) 68,618 The tax on TAM's profit before taxes differs from the theoretical amount that would arise using the tax rate applicable to TAM, TLA and its brazilian subsidiaries as follows: 55 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) Parent company June 30, 2011 June 30,2010 June 30,2011 June 30, 2010 Profit / (loss) before income tax and social contribution 53,017 (177,181) 175,432 (257,783) Tax calculated at Brazilian tax rates applicable to profits 34% 34% 34% 34% Taxes calculated at statutory rates (18,026) 60,242 (59,647) 87,646 Tax effects of permanent (additions) deductions : Equity in the results of investees 25,305 (58,452) 72,959 (85,252) Non deductible expenses (69) (37) Tax credit on interest paid on own capital 2 8,501 Other (29) 695 428 1, Income tax and social contribution tax charge (credit) 7,250 2,418 13,740 12,084 Effective rate % 13.7 1.36 7.83 4.69 Consolidated June 30, 2011 June 30,2010 June 30, 2011 June 30, 2010 (Adjusted(*)) (Adjusted(*)) Profit / (loss) before income tax and social contribution 175,350 (209,816) 425,855 (306,406) Tax calculated at Brazilian tax rates applicable to profits 34% 34% 34% 34% Taxes calculated at statutory rates (59,619) 71,337 (144,791) 104,178 Tax effects of permanent (additions) deductions : Equity in the results of investees Non deductible expenses (8,188) (9,163) (15,307) (15,289) Tax credit on interest paid on own capital 8,499 Unrecognized deferred tax assets on tax losses (8,335) (1,252) (17,791) (1,483) Unrecognized tax deferred tax assets on profits earned abroad (6,746) (11,737) (9,524) (20,281) Share-based compensation (2,084) (2,415) (3,468) (3,799) Other (8,686) (5,592) (5,115 ) (3,207) Income tax and social contribution tax charge (credit) (93,658) 41,178 (195,996) 68,618 Effective rate % 53.4 19.6 46.0 22.4 The years from 2005 to 2010 are open to review by Brazilian tax authorities. (a) Transitional Tax Regime - RTT 56 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) The Transitional Tax Regime has been established by Law 11638/07 in order to maintain the same tax rules for determining taxable income irrespective of any changes introduced to accounting practices adopted in Brazil. Share Capital (a) Authorized capital At June 30, 2011 the authorized capital was R$1,200,000 (12.31.2010 – R$1,200,000) and can be increased by means of the issuance of common and preferred shares, as resolved by the Board of Directors. (b) Subscribed share capital At June 30, 2011 the subscribed share capital is comprised of 156,206,781 shares (12.31.2010 – 156,206,781) fully paid nominative shares without nominal value, of which 55,816,683 (12.31.2010 – 55,816,683) are common shares and 100,390,098 (12.31.2010 – 103,390,098) are preferred shares. Common shares confer to their holder the right to vote in general meetings. The preferred shares do not have the right to vote in general meetings, except in relation to certain matters while the Company is listed in Level 2 of BOVESPA. However, they have priority in the distribution of dividends, and in capital reimbursement, without any premium, in the event the Company is liquidated and the right to participate, under the same terms as the common shares, in the distribution of any benefits to the stockholders. As per the Adhesion Agreement executed with BOVESPA, the Company complies with the requirement to have a free float in the market of 25% of its shares. Since August, 2007 the free float has been 53.85% . Number of shares Common shares Preferred shares Capital At December 31, 2009 150,585,147 50,195,049 100,390,098 675,497 At June 30, 2010 150,585,147 50,195,049 100,390,098 675,497 At December 31, 2010 156,206,781 55,816,683 100,390,098 819,892 At June 30, 2011 156,206,781 55,816,683 100,390,098 819,892 (c) Treasury shares The movement of treasury shares during the quarter ended June 30, 2011 is presented below. Quantity of shares Thousand of R$ Average price per share - Reais At December 31, 2010 212,580 (6,008) 28.26 Resale of treasury shares 156,901 4,434 28.26 At June 30, 2011 55,679 (1,574) 28.26 57 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) During the quarter ended March 31, 2011, 156,901 shares held in treasury were sold to be issued to beneficiaries of the stock option plan. The shares sold relate to the executive compensation plan approved at the Extraordinary General Meeting (AGE) of May 16, 2005. The market value of shares based on the closing quote in the São Paulo stock exchange at June 30, 2011, is R$ 33.50 (12.31.2010 – R$ 39.14). The book value of each share is R$ 16.97 (31.12.2010 – R$ 16.82). (d) Reduction of capital of Multiplus On March 18, 2011, Multiplus approved a capital reduction from R$ 692,385 to R$ 92,371, resulting in a reduction of R$ 600,014, equivalent to R$ 3.72 per share without the cancellation of any shares and without any change in the percentage of interest held by the shareholders of Multipls. The distribution process to was finalized on June 22, 2011 when cash was distributed to shareholder. Out of the total cash distribution TAM received R$ 439,030 and the non-controlling shareholder received R$ 160,984. (e) Payment of dividends On April 2011, the Company paid dividendscorresponding to the balance of retained earnings at the end of 2010 totalling the amount of R$ 181,460. Revenue TAM had no major customers which represented more than 10% of revenue in any of the periods presented. The Company utilizes its gross revenue information by type of service rendered and by region, as follows : 58 TAM S.A. Notes of the ínterim financial statements (In thousands of Reais, unless otherwise indicated ) (a) By type of service rendered June 30, % June 30, % Quarter ended Period – Variation (%) June 30, 2011 % June 30, % Six months ended Period – Variation (%) Domestic Passenger 1,472,007 46.4 1,427,874 52.4 3.1 2,983,206 47.0 2,824,643 52.0 5.7 Cargo 140,253 4.4 127,137 4.7 10.3 257,998 4.1 242,681 4.5 6.3 1,612,260 50.8 1,555,011 57.0 3.7 3,241,204 51.1 3,067,324 56.4 5.7 International Passenger 865,417 27.3 732,170 26.9 18.2 1,727,035 27.2 1,547,927 28.5 11.5 Cargo 156,597 4.9 157,614 5.8 (0.7 ) 293,997 4.6 298,029 5.5 (1.4) 1,022,014 32.2 889,784 32.6 14.9 2,021,032 31.8 1,845,956 34.0 9.4 Other Loyalty Program (TAM) 77,017 2.4 108,092 4.0 (28.8
